Atkinson, J.,
concurring specially. My views as to questions 2 to 6, inclusive, propounded by the Court of Appeals are as follows :
1. The questions are to be answered in the light of the statements as to the purposes for which the tax levy was made. The statement as to such purposes does not include any “emergency expense.” The Civil Code (1910), § 507, does not expressly or impliedly authorize the levy of a tax for current expenses in any amount. This view is set forth at length in the dissenting opinion in Central of Georgia Railway Co. v. Wright, 165 Ga. 623, 641 (142 S. E. 288). That code section does not authorize the levy of a tax for current expenses, nor does it purport to limit the amount for which a tax may be levied for current expenses. Consequently the second question propounded by the Court of Appeals should be answered in the negative.
2. There is implied authority in § 507 to levy taxes to pay accumulated lawful debts not otherwise provided for, without limitation as to the amount necessary to pay such debts, in circumstances where such debts have been allowed to accumulate to such extent as that 100% of the State tax will be insufficient to pay both the debts and the ordinary current expenses of the county for the year in which the tax is levied. This view is set forth at length in the dissenting opinion in Central of Georgia Railway Co. v. Wright, supra. There is authority under § 508, to levy taxes for county purposes, not to exceed 50% of the State tax levied for the year, provided the grand jury recommends the levy of the tax; but that section does not purport to authorize the levy of a tax for any amount in excess of 50% of the State tax levied for the year. The term “current expenses,” as employed in § 507, is necessarily included in the term “for county purposes” as employed in § 508. It follows, inasmuch as § 507 does not authorize the levy of a tax for current expenses at all, and § 508 only authorizes the levy of a tax not exceeding 50% of the State tax levied for the year, that those two sections when considered together do not constitute authority for levy of a tax “to pay cur*214rent expenses” exceeding 50% of the State tax for the year in which the levy is made, and that a levy of 150% of the State tax is excessive. In this view the third question propounded by the Court of Appeals should be answered in the affirmative.
3. If a county should unlawfully levy 150% of the State tax “to pay current expenses,” and the county had accumulated lawful debts which, when added to the amount of the actual current expenses for the year, would amount to 100% of the State tax levied for the year, the fact that the county may without authority have levied too much for current expenses would not render unlawful the levy of a tax to pay the accumulated debts. In this view the fourth question propounded by the Court of Appeals should be answered in the affirmative.
4. “County warrants” may represent accumulated indebtedness for which, under particular circumstances as hereinbefore indicated, might authorize the levy of an unlimited tax, or they might represent a current expense for the year. The interest on such warrants would partake of the character of the principal. If the warrant was for a debt as indicated, the levy of a tax to pay the interest thereon would not be excessive, although the county may have levied a tax for the full amount it was authorized to levy for current expenses for the year; but if the warrant was for a current expense, it would, under the circumstances stated, be excessive. Where the levy did not show affirmatively whether it was for accumulated debts or for current expenses, whatever other objection there might be to it, it can not be held void on the ground that it was excessive. The fifth question propounded by the Court of Appeals should be answered in the negative.
5. For similar reasons the sixth question propounded by the Court of Appeals should obviously be answered in the negative.